Citation Nr: 1528343	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-22 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to relief from the payment of agent fees from past-due benefits at the 20 percent rate in the calculated amount of $18, 122.92, resulting from the grant of service connection for posttraumatic stress disorder (PTSD) and depression and the assignment of a rating of 70 percent, effective April 24, 2006.

(The issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) will be addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from December 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran appeared before the undersigned in March 2015 and delivered sworn testimony via video conference hearing in Cleveland, Ohio.  A transcript of that hearing is of record.

FINDINGS OF FACT

1.  A rating decision dated in September 2006 denied the Veteran's claim of service connection for depressive disorder.

2.  In July 2007 the Veteran's notice of disagreement to the September 2006 rating decision was received by VA.

3.  In January 2012, the Veteran signed a contingent fee agreement with CL, an accredited agent.  This agreement specified a fee equal to 20 percent of the total of any past-due benefits awarded based upon the Veteran's pending claim for service connection for PTSD and depression.

4.  In July 2012 the RO issued a decision which granted service connection for PTSD and depression and assigned a rating of 70 percent, effective April 24, 2006.

5.  In November 2012, the Veteran terminated his representation by CL.

6.  The payment of the 20 percent fee is reasonable.

CONCLUSION OF LAW

The requirements for payment of agent fees in the amount of 20 percent of past-due benefits payable to the Veteran calculated in the amount of $5,412.60, have been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  However, an attorney fee dispute is not a "claim" for disability compensation benefits.  VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Nevertheless, the Veteran was afforded an opportunity to testify before a Veterans Law Judge in March 2015.  The Board finds that no further action is necessary here under VA's duties to notify and assist.

During the March 2015 Board hearing, to assist the Veteran, the undersigned asked questions to determine if there was any evidence outstanding pertinent to the claim.  The undersigned also asked questions to help direct the Veteran's testimony concerning the specifics of his assertions concerning the work that the agent may have performed in this case.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.



Entitlement to Agent Fees

The Veteran disputes the payment of fees to CL, his accredited agent, from January 2012 to November 2012.

When a claimant and an agent have entered into a fee agreement under which the total amount of the fee payable to the agent (i) is to be paid to the agent by the Secretary directly from any past-due benefits awarded on the basis of the claim, and (ii) is contingent on whether or not the matter is resolved in a manner favorable to the claimant, the total fee payable to the agent may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim.  A claim shall be considered to have been resolved in a manner favorable to the claimant if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904(d); 38 C.F.R. § 14.636(h)(1).

Under VA regulations, "past-due benefits" means a nonrecurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by a VA agency of original jurisdiction (AOJ) or the Board or the lump sum payment that represents the total amount of recurring cash payments that accrued between the effective date of the award, as determined by applicable laws and regulations, and the date of the grant of the benefit by the AOJ, the Board, or an appellate court.  38 C.F.R. § 14.636(h)(1).

When the benefit granted on appeal, or as the result of the reopened claim, is service connection for a disability, the "past-due benefits" will be based on the initial disability rating assigned by the AOJ following the award of service connection.  The sum will equal the payments accruing from the effective date of the award to the date of the initial disability rating decision.

Fee agreements must be reasonable; those which do not exceed 20 percent of past-due benefits are presumed reasonable.  38 C.F.R. § 14.636(e), (f).

Analysis

A rating decision dated in September 2006 denied the Veteran's claim of service connection for depressive disorder.  In July 2007 the Veteran's notice of disagreement to the September 2006 rating decision was received by VA.  In January 2012, the Veteran signed a contingent fee agreement with CL, an accredited agent.  A VA 21-22a (Appointment of Individual as Claimant's Representative), signed and dated by the Veteran, and noting that CL was an agent, was also filed with VA at that time.  This agreement specified a fee equal to 20 percent of the total of any past-due benefits awarded based upon the Veteran's pending claim.  In July 2012 the RO issued a decision which granted service connection for PTSD and depression and assigned a rating of 70 percent, effective April 24, 2006, which resulted in the payment of attorney fees to CL in the amount of $18,122.92.  In November 2012 the Veteran terminated his representation by CL.

A January 2013 RO letter informed the Veteran that attorney fees in the amount of 20 percent of past due benefits was being withheld in accordance with the attorney fee agreement on file.  Specifically, it explained that the total amount of past due benefits was $90,614.60 and that 20 percent of that amount was $18,122.92.  In January 2013 the Veteran filed a notice of disagreement with the attorney fee decision.

In his testimony before the undersigned, the Veteran stated that he contacted the National Veterans Disability Advocates after seeing their advertisement on television.  The Veteran asserted that someone from the National Veterans Disability Advocates had assured him that they were a law firm.  The Veteran essentially stated that they had done no work, including filing anything with VA or holding hearings, on his case.

A review of the claims file reveals that in May 2012 and June 2012 CL contacted VA to obtain a copy of the Veteran's claims file.  There does not appear to be any other actions taken by CL on the Veteran's behalf in this case.

The agent in this case was retained in January 2012, less than one year prior to the date that the July 2012 RO decision was issued.  The fee is presumed reasonable as it provides for 20 percent of past-due benefits as payment to the agent, and this presumption has not been rebutted.  The fee agreement is not found to be nonconforming to the regulatory requirements for such fee agreements.

The signed agreement is clear on its face and is not contrary to any current law and regulation governing the award of agent fee payments.  It specifies that the agent is to be paid 20 percent of past due benefits awarded due to or flowing from the agent's representation.  The Board does not find any persuasive evidence to indicate that the Veteran was coerced into signing the contract, that he was not capable of signing a contract (even recognizing that the Veteran is service-connected for psychiatric disability), or that the contract is otherwise unenforceable. Accordingly, a 20 percent agent fee calculated on the basis of the Veteran's award resulting from the July 2012 RO decision is warranted.

The Board notes that in a separate decision the Board is granting the Veteran entitlement to TDIU, effective April 24, 2006.  As CL's representation was limited to entitlement to service connection for a psychiatric condition and was terminated prior to the adjudication of any increased benefits,  CL did not represent the Veteran in this phase of the claim, and no supplemental payment to CL based upon the TDIU grant is warranted.

ORDER

Relief from the payment of attorney fees from past-due benefits at the 20 percent rate in the calculated amount of $18,122.92 is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


